Citation Nr: 1146167	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability. 

2. Entitlement to service connection for a bilateral foot disability, to include residuals of frostbite.  

3. Entitlement to service connection for degenerative disc disease and chronic lumbosacral strain. 

4. Entitlement to service connection for migraine tension headaches with neck pain. 

5. Entitlement to service connection for a bilateral leg disorder.  

6. Entitlement to service connection for a bilateral knee disorder.  

7. Entitlement to service connection for a right hand disorder. 

8. Entitlement to service connection for a right thumb disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran had active service from July 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge, as to Issues # 1-4 at an October 2006 Travel Board hearing.  A transcript of that proceeding has been associated with the claims file.  

The appeal was previously before the Board in August 2007 and in May 2010 at which time it was remanded for further development.  The remands directed the RO to issue a Statement of the Case (SOC) as to Issues #5-8.  The SOC was issued in July 2010 and the Veteran subsequently perfected a timely appeal as to those issues in August 2010.  While the Veteran initially requested a Travel Board hearing on his VA Form 9, he later withdrew such request pursuant to an October 2011 communication to the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral shoulder, bilateral feet, bilateral knee, bilateral leg, headaches, and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A right hand disability is not currently diagnosed.

2. A right thumb disability is not currently diagnosed.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hand disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.159, 3.303 (2011). 

2. The criteria for entitlement to service connection a right thumb disability have not been met 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.159, 3.303 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in August 2004.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain these records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, notice consistent with the Court's holding in Dingess was not provided with respect to the hand/thumb disabilities until November 2006, after the initial adjudication of the claim.  However, the timeliness/omission of this notification is immaterial because the claims are denied, and no effective dates or disability ratings will be assigned. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In May 2005, the National Personnel Records Center confirmed that service treatment records are unavailable as the records were lost as a result of a fire in 1973 at the National Personnel Records Center.  The Veteran was afforded the opportunity to submit any pertinent records from his time in service.  In addition, the RO obtained available VA records and private records.  In an authorization forms for the release of private records, the Veteran authorized VA to obtain records from his previous employer, Coca-Cola, and a private physician, Dr. Paramore.  However, a letter from Human Resources at Coca-Cola indicated that they did not have any related records dating back to his time of employment (1978-1988).  A January 2010 Formal Finding of Unavailability also indicates that records from Dr. Paramore were not able to be retrieved.  

The Veteran has reported that filed for benefits from the Social Security Administration (SSA). SSA records were requested.  SSA responded that the records have been destroyed.  See NRC Response, June 2007; see also Formal Finding, January 2011. The SSA response is associated with the claims file, and the Veteran has been notified that the records are unavailable. 

In October 2010, the Veteran was afforded a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's claims folder to include post-service medical records.  The VA examiner considered all of the pertinent evidence of record, and provided an explanation for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


Service Connection 

The Veteran seeks service connection for a right hand disability and a right thumb disability.  He asserts that he sustained various cuts and scratches to his hand and fingers during service.  He also contends that he has decreased grip/nerve function in the right hand and thumb.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1110, § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).  When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right shoulder and a right thumb disability.   

Simply stated, the competent medical evidence of record does not demonstrate that the Veteran currently suffers from either a right hand or a right thumb disability.  

Significantly, on examination in October 2010, no abnormalities or defects of the right hand or thumb were noted.  Range of motion of the fingers and thumb were normal; dexterity was normal; motor strength was 5/5; and there was no tenderness to palpation.  The Veteran, himself, denied any limitations relating to his right hand.  Based on the foregoing, the VA examiner concluded that there was no evidence of a right hand or thumb disorder.  

The only evidence that the Veteran currently suffers from a right hand or thumb disability are statements from the Veteran and his representative and his subjective complaints of pain and/or decreased grip.  The record lacks any evidence of a diagnosed disability associated with the right hand or thumb.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez, 13 Vet. App. at 285.  

As indicated above, current disability is required in order to establish service connection. Brammer, 3 Vet. App. at 225.  Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in the absence of an identifiable disability of the right hand or thumb, service connection for a right hand disability and a right thumb disability is denied. 38 C.F.R. § 3.303; Brammer, supra. 


ORDER

Entitlement to service connection for a right hand disability is denied.  

Entitlement to service connection for a right thumb disability is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the remaining issues on appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran seeks service connection for bilateral shoulder, bilateral feet, bilateral knee, bilateral leg, low back, and headache disabilities.  

With respect to the claimed shoulder, knee, leg, and low back disabilities, the Veteran claims that these conditions had their onset during active duty service.  Indeed, both at his hearing before the undersigned and in numerous statements throughout the record, he reported that he worked as a heavy equipment handler/operator while stationed in Alaska in 1953 to 1955.  In this capacity, he operated forklifts, bulldozers, and cranes and handled the moving of inventory and heavy equipment.  He asserts that the heavy lifting, loading/unloading, multiple falls on the ice, and playing football during this period of active service resulted in injuries to his shoulders, back, knees, and legs.  He reports that he sought intermittent treatment for these conditions at the infirmary during active duty.  

With respect to the Veteran's claimed foot condition, he contends that he suffers from residuals of frostbite.  Specifically, he recalls an incident in service when he developed frostbite on his feet after walking a mile in the snow in his socks because his boots were too frozen to wear.  He subsequently noticed his feet were blue and reported to the infirmary where he was given salve and told to do cold soaks.   

Lastly, with respect the migraine headaches, the Veteran asserts that these, too, had their onset during active duty service.  he specifically recalls sitting in the barracks with his friends when he experienced his first migraine, accompanied by blurry vision.  He reportedly sought treatment at the infirmary and was given aspirin.  

With respect to documentation of in-service treatment/injury for the claimed conditions, the Board notes that the Veteran's service treatment records appear to have been destroyed by fire. See NPRC Response, May 2005.  The Board thus has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt standard of proof. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In any event, the Veteran was afforded a VA examination in October 2010 to determine the etiology of his claimed disabilities.  The VA examiner opined that there was "no evidence that the Veteran's claimed conditions...are related or linked to his period of active service."  The examiner rationale included the fact that there were no active duty records available and no records documenting problems or complaints until many years later.  He also noted that the Veteran's "subjective" complaints (and not the objectively diagnosed foot/leg disabilities) were consistent with prior cold injury, but "there was no evidence or confirmation that the Veteran suffered from a cold injury while on active duty."  

This opinion is inadequate for several reasons, but primarily because it fails to take into account the Veteran's reports of in-service injuries, treatment, and post-service continuity of symptomatology.  In fact, the VA examiner appears to base her opinion almost entirely on the lack of service treatment records.  Again, the Veteran's STRs are missing through no fault of his own.  Moreover, he is competent to report what he experienced during service (e.g., frostbite after walking in the snow without boots; falling on ice; repetitive heavy lifting/hauling; the onset of migraines, and football injuries).  He is also competent to report that he sought treatment during service for these various conditions.  It is not within the examiner's province to implicitly reject the Veteran's reports of in-service injury and/or treatment simply because there are no service records to review.  In addition, the Veteran is competent to report that he experienced back, leg, feet, migraine, and shoulder symptoms both during service and since that time (i.e., continuity of symptomatology).  In this regard, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to show chronicity, i.e., permanency of disease or injury in service and in turn link current disability to service. See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Ultimately, the mere absence of treatment records showing documentation of the claimed condition during service and since cannot be the sole basis for concluding a claimed condition was not present during service or since or is unrelated to the Veteran's service, although this nonetheless is evidence to be considered in making these important determinations regarding the date of onset and cause of the claimed condition.  The Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000). 

Thus, in light of the foregoing, the October 2010 VA examination report is inadequate for rating purposes for failing to consider the lay assertions mentioned above.  This, in turn, requires the scheduling of another VA examination to obtain additional medical comment on this determinative issue of causation, with appropriate consideration of these lay assertions. 38 C.F.R. § 4.2 (2011). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

Lastly, the Board notes that the examiner agreed that the Veteran's "subjective" complaints were consistent with cold injury; however, the examiner failed to elaborate on whether it was at least as likely as not that any of the objectively diagnosed leg/foot disabilities were residuals of the in-service frostbite.  This, too, should be clarified upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule another VA compensation examination for an additional medical nexus opinion concerning the etiology of the Veteran's claimed bilateral leg, bilateral feet, bilateral knee, low back, bilateral shoulder, and migraine 
disabilities.  This should include a cold injury protocol examination to determine the effects, if any, of the Veteran's frostbite.  

The examination should also include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

The examiner should specifically consider any claimed in-service incidents and treatment (since STRs are unavailable for review) and post-service intercurrent events relevant to each disability and opine as to whether:
it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that each of the Veteran's disabilities had its onset during service or is any other way causally related to active service, to include the Veteran's reported injuries in-service (i.e., walking in the snow without boots; falling on ice; repetitive heavy lifting/hauling; the onset of migraines, and football injuries to the shoulders/arms). 

In addition, for any diagnosed disability of the lower extremity (feet/legs/knee), the examiner should opine as to whether it is at least as likely as not that such disabilities are the result of, or are otherwise residuals of, the in-service frostbite.  

In making this important determination, the examiner must remain mindful of the fact that the Veteran is competent to report that he experienced frostbite in-service causing injury to his feet; fell on the ice repeatedly and hurt his back/knees, engaged in heavy lifting/unloading and injured his shoulders; played football and injured his shoulders; and that his migraines started in-service.  He is also competent to report that he experienced these symptoms in-service and since service, even rather continuously, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses.  And in determining whether any current leg, knee, feet, shoulder, migraine, and/or back disabilities were incurred in service, the examiner must specifically address the Veteran's lay assertions and testimony regarding having first experienced these problems during his military service, even if not the result of an injury. See again Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

Consider also that the mere absence of documented treatment during service and since, such as would be reflected in treatment records, cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms, although this is evidence to be considered in making this ultimate determination. See again Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 

The Board ultimately will have the responsibility of assessing the probative value of the Veteran's lay testimony concerning this, as well as the others who have spoken out on his behalf, that is, both the competency and credibility of their lay testimony. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  So the Board eventually will have to make this factual finding based on consideration of all the pertinent evidence in the file, medical and other, having a bearing on this issue of causation. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file. 

2. Then readjudicate the claim in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


